Name: 81/967/EEC: Council Decision of 24 November 1981 concerning the conclusion of the Protocol for the accession of Colombia to the General Agreement on tariffs and trade
 Type: Decision
 Subject Matter: tariff policy;  America;  international affairs
 Date Published: 1981-12-09

 Avis juridique important|31981D096781/967/EEC: Council Decision of 24 November 1981 concerning the conclusion of the Protocol for the accession of Colombia to the General Agreement on tariffs and trade Official Journal L 354 , 09/12/1981 P. 0027 - 0027 Finnish special edition: Chapter 11 Volume 10 P. 0077 Swedish special edition: Chapter 11 Volume 10 P. 0077 COUNCIL DECISION of 24 November 1981 concerning the conclusion of the Protocol for the accession of Colombia to the General Agreement on tariffs and trade (81/967/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Republic of Colombia has entered into negotiations with the European Economic Community and with the other Contracting Parties to the General Agreement on tariffs and trade with a view to its accession to that General Agreement; Whereas the outcome of these negotiations is acceptable to the Community, HAS DECIDED AS FOLLOWS: Article 1 The Protocol for the accession of Colombia to the General Agreement on tariffs and trade is hereby approved on behalf of the European Economic Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Protocol in order to bind the Community. Done at Brussels, 24 November 1981. For the Council The President N. RIDLEY